 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                  EASTERN DISTRICT OF CALIFORNIA

 5

 6       GARLAND A. JONES,                                      No. 1:17-cv-00281-LJO-SKO (PC)

 7                          Plaintiff,                          ORDER ON PLAINTIFF’S MOTION FOR
                                                                TRANSCRIPTS/COPIES
 8             v.
                                                                (Doc. 32)
 9       MAILROOM OFFICIALS, et al.,
10                          Defendants.
11
              Plaintiff filed a motion requesting copies of transcripts and “information or documents
12
     pertaining to [his] case.” (Doc. 32.) Plaintiff previously filed a request for copies of transcripts
13
     which was denied since no hearings or other court events occurred in this action for any
14
     transcripts to exist. (See Docs. 30, 31.) Plaintiff’s request for information or documents
15
     pertaining to this case is too vague for the Court to determine what documents Plaintiff wants
16
     copied. Further, payment for copies must be made in advance at the cost of $0.50 per page.1
17
     Thus, Plaintiff must specifically identify the documents he wants copied and submit prepayment.
18
              Accordingly, to the extent Plaintiff’s motion, filed May 1, 2019, (Doc. 32), seeks copies
19
     of transcripts, it is DISREGARDED as duplicative of his prior motion (Doc. 30); to the extent
20
     Plaintiff’s motion seeks copies of documents entered in the docket of this action, it is DENIED
21
     without prejudice.
22
     IT IS SO ORDERED.
23

24   Dated:      May 13, 2019                                               /s/   Sheila K. Oberto                   .
                                                                UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
      All parties must pay for copies of documents filed in an action, even if they are proceeding in forma pauperis. (See
28   Doc. 5, p. 3.)


                                                                1
